Appeal from a judgment of the Supreme Court (O’Brien, III, J.), entered December 13, 2005, in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Following a physical altercation with another inmate, petitioner was charged in a misbehavior report with fighting, interfering with an employee, refusing a direct order and engaging in violent conduct. He failed to cooperate with correction officers while being escorted to the infirmary and was charged in *1077a second misbehavior report with refusing a direct order and making threats. A tier III disciplinary hearing covering both reports was subsequently conducted. Prior to the conclusion of the hearing, petitioner was removed for being argumentative and for failing to follow the Hearing Officer’s directives. The Hearing Officer found petitioner guilty of all charges and the determination was affirmed on administrative appeal. Petitioner then commenced this CPLR article 78 proceeding challenging the determination, which was dismissed by Supreme Court. Petitioner now appeals.
We affirm. Initially, inasmuch as the record discloses that petitioner repeatedly asked the same questions and interrupted the Hearing Officer despite being warned that he would be removed from the hearing if such conduct persisted, we find no merit to his claim that his removal was improper (see Matter of Crosby v Selsky, 26 AD3d 571, 572 [2006]). In any event, the hearing concluded without further testimony immediately after petitioner was removed (see Matter of Polanco v Bennett, 6 AD3d 846, 846 [2004]). Notwithstanding the Hearing Officer’s admonishments, the record does not establish that the Hearing Officer was biased or that the determination flowed from any alleged bias (see Matter of Huggins v Goord, 28 AD3d 891, 892 [2006]). Petitioner’s remaining contentions, to the extent they are properly before us, have been considered and found to be unavailing.
Cardona, P.J., Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.